NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

AMY L. WILSON,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012-3092

n

Petition for review of the Merit Systems Protection
Board in case no. DA0752110276-I-1.

ON MOTION

O R D E R
The Merit Systerns Protection Board moves for a 21-
day extension of time, until July 13, 2012, to file its
response brief.
Upon consideration thereof,

IT IS ORDERED THATZ

The motion is granted

WILSON V. MSPB 2

FoR THE COURT

 1 3  /s! Jan Horbaly
Date J an Horbaly
Clerk

cc: Amy L. Wilson
Lindsey A. Schreckengost, Esq.

321

ma
u`s`ms Feosnm. c¢ncurr

JUL 13 2012
JANIUBN.Y
ClBIK